PER CURIAM.
Appellant, Korzan Dunkley a/k/a Korian Dunkley, timely appeals the denial of a petition for writ of habeas corpus. Appellant has filed successive post-conviction challenges to his sentence and untimely challenges to his convictions. The claims raised in this appeal are without merit. See Clark v. State, 72 So.3d 222 (Fla. 2d DCA 2011); Mann v. State, 851 So.2d 901 (Fla. 3d DCA 2003); Swain v. State, 744 So.2d 474 (Fla. 2d DCA 1999); Robinson v. State, 393 So.2d 33, 34 (Fla. 1st DCA 1981). Appellant is cautioned that filing of frivolous pleadings may result in the sanction of no longer accepting his pro se filings and may result in referral to the Department of Corrections for disciplinary procedures. See § 944.279, Fla. Stat. (2013); State v. Spencer, 751 So.2d 47 (Fla.1999).

Affirmed.

WARNER, STEVENSON and CIKLIN, JJ„ concur.